                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   HENRY E. YOUNG,                                         CASE NO. C19-1420-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DANIEL T. SATTERBERG et al.,

13                             Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 10). Plaintiff has not filed
17   objections to the report and recommendation. Having thoroughly considered Plaintiff’s 42
18   U.S.C. § 1983 civil rights complaint, the report and recommendation, and the relevant record, the
19   Court hereby FINDS and ORDERS that:
20      1. The report and recommendation (Dkt. No. 10) is ADOPTED and APPROVED;
21      2. Petitioner’s complaint (Dkt. No. 4) is DISMISSED without prejudice pursuant to 28
22          U.S.C. § 1915A(b)(1) for failure to state a cognizable ground for relief under 42 U.S.C.
23          § 1983; and
24      3. The Clerk is DIRECTED to send copies of this order to Plaintiff and to Judge Peterson.
25          //
26          //


     ORDER
     C19-1420-JCC
     PAGE - 1
 1          DATED this 21st day of February 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1420-JCC
     PAGE - 2
